THREADGILL, Acting Chief Judge.
Tracy Edward Allen appeals a judgment and sentence for possession of cocaine entered pursuant to a negotiated guilty plea for an agreed sentence. Allen argues, and the State concedes, that an error was made in the assessment of prior serious felony points on the sentencing guidelines scoresheet. In addition, the scoresheet does not reduce the total points by twenty-eight to arrive at the number of state prison months, as required by section 921.0014(2), Florida Statutes (1995). These alleged errors were not brought to the attention of the trial court, as required by section 924.051(3), Florida Statutes (Supp.1996). We affirm without prejudice for Allen to file a motion to correct his sentence pursuant to Florida Rule of Criminal Procedure 3.800. See Fla. R.App. P. 9.140(d).
Affirmed.
PATTERSON and SALCINES, JJ., Concur.